DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiko (JP 11-180398) in view of Soderquist (US 6,874,810) and Bland-Rosset (US 5,984,347).  Masahiko discloses:
With regard to claim 13 - A tray table airbag assembly comprising: 
a tray table 6 configured to rotatably mount to a surface (seatback rear surface) between a vertical orientation to a horizontal orientation (Fig. 1), the tray table including an upper member 6 that faces upward when the tray table is in the horizontal orientation, and an opposing lower member 12, the tray table defining a cavity between the upper and lower members 6,12 and a line of weakness 12a; 
an airbag 14 within the cavity; and 
an inflator 13 fluidly coupled to the airbag 14 to enable gas contained in the inflator 13 to be delivered to the airbag 14; 
wherein activation of the inflator 13 causes the airbag 14 to inflate and break through the line of weakness 12a;

Masahiko fails to disclose wherein the inner surface defines the line of weakness.  Soderquist teaches that it is old and well-known in the art to form a line of weakness on an inner surface of an airbag module casing to keep the outer surface aesthetically pleasing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of Masahiko with the teaching of Soderquist such that the line of weakness is formed on the inner surface of the lower member to keep the outer, occupant-facing surface aesthetically pleasing.
Masahiko further fails to disclose the tray table holder as being formed separate from the vehicle seat.  Blanc-Rosset teaches a tray table for a forward vehicle seat back, wherein the tray table is hinged to a tray table holder 22 that is formed separate from the vehicle seat back, Blanc-Rosset further teaching, “the front edge of the attache case may contain an airbag that inflates automatically in the event of a crash, in order likewise to ensure that the housing 20 cannot become a dangerous object that might give the user a rib injury.”  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tray table of Masahiko with the teaching of Blanc-Rosset such that the tray table and holder are formed separate from the vehicle seat to allow for maintenance and removal of the tray table without having to disturb the rest of the seat.

With regard to claim 17, Masahiko discloses wherein the inflator 13 is mounted to the tray table 6 within the cavity (see Fig. 2).

With regard to claim 18, Masahiko discloses wherein the inflator 13 is mounted within a seating unit 1 of a passenger airplane.

.

Claim(s) 1-3, 5-10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiko (JP 11-180398) in view of Soderquist (US 6,874,810), Korechika (US 7,641,233), and Bland-Rosset (US 5,984,347).  Masahiko discloses:
With regard to claim 1 - A system for increasing passenger safety within an airplane, the system comprising: 
a forward seat 1 having a back 3 that faces an occupant seat 1; 
a tray table holder 8 secured to the back 3 of the forward seat 1; 
a tray table 6 rotatably connected to the tray table holder 8 via a hinge 9 and rotatable between a horizontal orientation (dotted lines Fig. 1) and a vertical orientation (solid lines Fig. 1), the tray table having an upper surface 6 that faces upward when the tray table is in the horizontal orientation and an opposed lower surface 12, wherein the tray table defines a cavity between the upper and lower surfaces and a line of weakness 12a; 
an airbag 14 within the cavity; and
an inflator 13 connected to the airbag and configured to deliver gas therefrom to the airbag 14.  
	Masahiko fails to disclose wherein the inner surface defines the line of weakness.  Soderquist teaches that it is old and well-known in the art to form a line of weakness on an inner surface of an airbag module casing to keep the outer surface aesthetically pleasing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of Masahiko with the teaching of Soderquist such that the line of weakness is formed on the inner surface of the lower member to keep the outer, occupant-facing surface aesthetically pleasing.

Masahiko further fails to disclose the tray table holder as being formed separate from the vehicle seat.  Blanc-Rosset teaches a tray table for a forward vehicle seat back, wherein the tray table is hinged to a tray table holder 22 that is formed separate from the vehicle seat back, Blanc-Rosset further teaching, “the front edge of the attache case may contain an airbag that inflates automatically in the event of a crash, in order likewise to ensure that the housing 20 cannot become a dangerous object that might give the user a rib injury.”  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tray table of Masahiko with the teaching of Blanc-Rosset such that the tray table and holder are formed separate from the vehicle seat to allow for maintenance and removal of the tray table without having to disturb the rest of the seat.




With regard to claim 3, Masahiko discloses wherein the inflator is secured to the airplane within the forward seat.

With regard to claim 5, the inflator fluidly sealed coupling of Korechika corresponds with the inlet device of claim 5.

With regard to claim 6, Korechika teaches an inflator 28 coupled to the inlet device 37, the inflator 28 containing gas and configured to deliver the gas to the airbag via the inlet device 37.

With regard to claim 7, Korechika teaches a flexible hose 29 connecting the inflator 28 to the inlet device 37 to accommodate rotation of the inlet device 37.

With regard to claim 8, Masahiko discloses mounting the inflator within the cavity of the tray table.

With regard to claim 9, Korechika teaches wherein the inflator 28 is mounted within the seat.

With regard to claim 10, Korechika teaches wherein the hinge includes a cylindrical hinge pin 17B, and wherein the plate member 23B and the inflator fluidly sealed coupling 37 include respective hinge members (arm 14D for the plate member) rotatably coupled to the hinge pin 17B.



With regard to claim 15 and 16, see the rejection for claim 13 in the previous rejection.  Korechika teaches an inflator fluidly sealed coupling as seen in the rejection above.

With regard to claim 16, Korechika teaches wherein the hinge includes a cylindrical hinge pin 17B, and wherein the plate member 23B and the inflator fluidly sealed coupling 37 include respective hinge members (arm 14D for the plate member) rotatably coupled to the hinge pin 17B.


Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. Due to the addition of new limitations in that the tray table holder is separate from the vehicle seat, the search was updated and the above Blanc-Rosset reference was discovered to teach the aforementioned limitation.  Thus, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616